Citation Nr: 0933523	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM) due to exposure to herbicides.

2.  Entitlement to service connection for kidney cancer, 
status post nephrectomy, due to exposure to herbicides.

3.  Entitlement to service connection for metastatic brain 
cancer, renal cell carcinoma, due to exposure to herbicides.

4.  Entitlement to service connection for cerebrovascular 
accident (CVA), claimed as a stroke, secondary to DM.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1969 to 
October 1972.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Columbia, South Carolina.  

The Board was informed in August 2009 that the Veteran had 
died on February 15, 2008.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the 
issues on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issues in this case has become 
moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  

The Board finds that this case is one in which the law is 
dispositive and that the issues on appeal must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, 
the appeal as to the issues of service connection for DM, 
kidney cancer, brain cancer, CVA, and hypertension, as well 
as the claim for TDIU, is dismissed.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or of any derivative claims brought by 
a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2008).  


ORDER

This appeal as to the claims of service connection for DM, 
kidney cancer, brain cancer, CVA, and hypertension, as well 
as the claim for TDIU, is dismissed without prejudice due to 
the death of the Veteran.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


